Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Agreement (this “Agreement”) is made as of the 22nd day of April 2016 by
and among Toucan Interactive Corp., a Nevada corporation having its offices at
Sabanilla de Montes de Oca, Urbanizacion Carmiol, Casa 254, San Jose, Costa Rica
(the “Company”), Mikhail Bukschpan, an individual (the “Majority Stockholder”),
and BDK Capital Group, LLC, a California limited liability company (the
“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, the Company, the Majority Stockholder and BDK Arcadia, LLC (“BDK”)
entered into a Letter Agreement (the “Letter Agreement”) and an Escrow Agreement
(the “Escrow Agreement”) dated as of March 23, 2016, providing that the Majority
Stockholder shall deliver, or cause to be delivered, (A) upon the Initial
Closing (as defined in the Escrow Agreement), approximately 96% of the issued
and outstanding common stock of the Company par value $0.001 per share (“Common
Stock”); and (B) upon the Subsequent Closing (as defined in the Escrow
Agreement), an additional 174,000 shares of the Company’s unrestricted common
stock to BDK and/or BDK’s designees and BDK shall instruct the escrow agent to
deliver the balance of the Deposit (as defined in the Escrow Agreement), i.e.,
$20,000 (the “Balance of the Deposit”) to the selling stockholders
(collectively, the “Acquisition”).

 

WHEREAS, in connection with the Acquisition, the Company desires to sell to the
Purchaser, and the Purchaser desires to purchase from the Company an aggregate
of 6,000,000 shares (the “Shares”) of Common Stock, at the Purchase Price (as
defined below).

 

WHEREAS, pursuant to that certain Letter Agreement by and among the Company, the
Majority Stockholder and BDK dated April 5, 2016 (the “Side Letter Agreement”),
BDK has instructed the escrow agent to advance a portion of the Deposit equal to
$3,000 (the “Advance”) to cover the Company’s costs to prepare the Company’s
Annual Report on Form 10-K for the fiscal year ended February 29, 2016, which
Advance will be applied against the Purchase Price (as defined below).

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE I

 

1.1.   Sale of the Shares and Change in Management. Subject to the terms and
conditions of this Agreement, and in reliance upon the representations,
warranties, covenants and agreements contained in this Agreement, at the Closing
(as hereinafter defined), the Company agrees to sell, assign, transfer and
deliver the Shares to the Purchaser and the Purchaser agrees to purchase the
Shares from the Company, for an aggregate purchase price equal to $243,605.36
(the “Purchase Price”).

 

1.2.   Closing. The purchase and sale of the Shares shall take place by
electronic communication or at such location and on such date as the parties may
agree at a closing (the “Closing”), to occur following the delivery of all items
required to be delivered in connection with Section 1.3 of this Agreement.

 







 

1.3.   Deliveries.

 

(a) On or prior to the Closing, the Company shall deliver the following to the
Purchaser:

 

(i)a certificate representing the Shares purchased by the Purchaser, in the name
of the Purchaser, as shall be effective to vest in the Purchaser all right,
title and interest in the Shares;

 

(ii)resignation letter in substantially the form attached hereto as Exhibit A,
executed by the sole officer and director of the Company effective as of the
date of the Closing;

 

(iii)proof of filing of the Company’s Annual Report on Form 10-K for the fiscal
year ended February 29, 2016;

 

(iv)evidence to the satisfaction of Purchaser that (A) Mikhail Bukschpan, the
sole director and officer of the Company, has agreed to cancel any and all
existing debt of the Company to him (the “Debt”) and for himself and for his
respective assigns, heirs, executors, administrators, and representatives, to
fully release and forever discharge the Company, from any and all claims of any
kind arising out of the Debt, and (B) the Company does not have any debts or
liabilities;

 

(v)evidence to the satisfaction of the Purchaser that the Company has paid any
and all delinquent fees to the OTCQB and the Company’s Common Stock has been
upgraded to the OTCQB;

 

 

(vi)evidence to the satisfaction of Purchaser that the Company’s agreements with
Nasser Bouslihim and with Kolobok Distribution Inc. (or Dzabir Mamadov) have
been terminated or expired;

 

(vii)transfer agent instruction letters in substantially the form attached
hereto as Exhibit B, executed by the selling stockholders, as applicable;

 

(viii)resolutions of the sole director of the Company and of the Majority
Stockholder in substantially the form attached hereto as Exhibit C, executed by
the sole director and the Majority Stockholder of the Company effective as of
the date of the Closing;

 

(ix)copies of this Agreement, the Repurchase Agreement (as defined below), and
that certain Securities Purchase Agreement between twenty-three minority
stockholders of the Company and the Purchaser (the “Minority Stockholders
Securities Purchase Agreement”), duly executed by the Company, the Majority
Stockholder, and the other selling stockholders, as applicable; and

 

(x)all such further assignments, conveyances, instruments and documents as shall
be necessary or advisable to carry out the transactions contemplated by this
Agreement.

 

(b) At the Closing, the Purchaser shall deliver the following to the Company or
to such parties as shall be directed by the Company:

 

(i)an aggregate amount equal to the difference between the Purchase Price and
the Advance, i.e., $240,605.36;

 



  - 2 - 



 

(ii)copies of this Agreement and the Minority Stockholders Securities Purchase
Agreement, duly executed by the Purchaser; and

 

(iii)all such further assignments, conveyances, instruments and documents as
shall be necessary or advisable to carry out the transactions contemplated by
this Agreement.

 

ARTICLE II

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY

 

The Company and the Majority Stockholder hereby individually and jointly make
the following representations and warranties to the Purchaser effective as of
the date hereof (unless otherwise specifically provided herein) and as of the
date of Closing:

 

2.1.   Organization; Qualification; No Subsidiaries or Predecessor Corporations.
The Company is a corporation duly incorporated, validly existing, and in good
standing under the laws of the State of Nevada and has the corporate power and
is duly authorized under all applicable laws, regulations, ordinances, and
orders of public authorities to carry on its business in all material respects
as it is now being conducted. The Company is not and has not been required to be
qualified, authorized, registered or licensed to do business as a foreign
corporation in any jurisdiction. The Company does not have any predecessor
corporation(s) or subsidiaries. The Company does not own any controlling
interest in any business entity and has never owned, beneficially or otherwise,
any shares or other securities of, or any direct or indirect equity or other
financial interest in, any business entity. The Company has not agreed and is
not obligated to make any future investment in or capital contribution to any
business entity. Neither the Company nor any of the stockholders of the Company
has ever approved, or commenced any action, suit or legal proceeding or made any
election, in either case, contemplating the dissolution or liquidation of the
Company’s business or affairs.

 

2.2.   Company Documents. The Company has delivered to the Purchaser accurate
and complete (through the date hereof) copies of: (i) the articles of
incorporation and bylaws, including all amendments thereto, of the Company;
(ii) the stock records of the Company; and (iii) the minutes and other records
of the meetings and other proceedings (including any actions taken by written
consent or otherwise without a meeting) of the holders of all securities of the
Company, the board of directors of the Company and all committees of the board
of directors of the Company (the items described in the foregoing clauses “(i)”,
“(ii)” and “(iii)” of this Section 2.2, collectively referred to herein as the
“Company Documents”). There have been no formal meetings held of, or corporate
actions taken by, the stockholders of the Company, the board of directors of the
Company or any committee of the board of directors of the Company that are not
fully reflected in the Company Documents. There has not been any violation of
any of the Company Documents, and at no time has the Company taken any action
that is inconsistent in any material respect with the Company Documents. The
books of account, stock records, minute books and other records of the Company
are accurate, up-to-date and complete in all material respects, and have been
maintained in accordance with requirements of law and prudent business
practices.

 



  - 3 - 



 

2.3.   Capitalization. The authorized capital stock of the Company consists of
75,000,000 shares of Common Stock, of which 5,100,000 shares are issued and
outstanding.

 

(a) All of the outstanding shares of the Company capital stock have been duly
authorized and validly issued and are fully paid and nonassessable. All of the
outstanding shares of capital stock of the Company have been issued in
compliance with all applicable federal and state securities laws and other
applicable requirements of law and all requirements set forth in the Company
Documents. All issued and outstanding shares are legally issued, fully paid, and
non-assessable and not issued in violation of the preemptive or other rights of
any person. As of the date of Closing, (i) no shares of Common Stock were
reserved for issuance upon the exercise of outstanding options to purchase
shares of Common Stock; (ii) no shares of Common Stock were reserved for
issuance upon the exercise of outstanding warrants to purchase shares of Common
Stock; (iii) all outstanding shares of Common Stock were issued in compliance
with all applicable federal and state securities laws and other applicable
requirements of law and all requirements set forth in the Company Documents and
other applicable contracts. No shares of outstanding Common Stock of the Company
are subject to a repurchase option in favor of the Company.

 

(b) Except for the 5,100,000 shares of Common Stock referenced above, there are
no equity securities or similar ownership interests of any class of any equity
security of the Company, or any securities exchangeable or convertible into or
exercisable for such equity securities or similar ownership interests, issued,
reserved for issuance or outstanding. There are no: (i) outstanding
subscriptions, options, calls, warrants or rights (whether or not currently
exercisable) to acquire any shares of capital stock of the Company or other
securities of the Company; (ii) outstanding securities, notes, instruments or
obligations that are or may become convertible into or exchangeable for any
shares of capital stock of the Company or other securities of the Company; (iii)
outstanding or authorized stock appreciation, phantom stock or similar rights
with respect to the capital stock of the Company; (iv) contracts under which the
Company is or may become obligated to sell, transfer, exchange or issue any
shares of capital stock of the Company or any other securities of the Company
except as contemplated by that certain Repurchase Agreement by and between the
Company and the Majority Stockholder (the “Repurchase Agreement”); (v)
agreements, voting trusts, proxies or understandings with respect to the voting,
or registration under the Securities Act of 1933, as amended (the “Securities
Act”), or any shares of the Company; or (vi) conditions or circumstances that
may give rise to or provide a basis for the assertion of a claim by any
individual or entity to the effect that such individual or entity is entitled to
acquire or receive any shares of the Company Common Stock or any shares of the
capital stock or other securities of the Company.

 

2.4.   Authorization. The Company has all necessary corporate power and
authority to enter into and to perform its obligations under this Agreement, and
the execution, delivery and performance by the Company of this Agreement has
been duly and validly authorized by all necessary action and no further consent
or authorization on the part of the Company, its board of directors or its
stockholders is required. This Agreement constitutes, and upon execution and
delivery thereof by the Company, will constitute the valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, subject to: (i) laws of general application relating to bankruptcy,
insolvency and the relief of debtors; and (ii) rules of law governing specific
performance, injunctive relief and other equitable remedies.

 

2.5.   No Conflicts; No Need for Third Party Notices or Consents. Neither the
execution, delivery or performance of this Agreement, nor the performance of the
Company of its obligations hereunder will directly or indirectly (with or
without notice or lapse of time) cause, constitute, or conflict with or result
in (i) any breach or violation, or give rise to a right of termination,
cancellation or acceleration or to loss of a material benefit under, or to
increased, additional, accelerated or guaranteed rights or entitlements of any
person under any of the provisions of, or constitute a default under, any
license, mortgage or any other agreement or instrument to which the Company or
its stockholders are a party; (ii) result in a violation of any of the
provisions of the Company Documents; (iii) result in a violation of, or give any
governmental body or agency or other individual or entity the right to challenge
any of the transactions contemplated by this Agreement or to exercise any remedy
or obtain any relief under any, requirement of law or judicial or administrative
order to which the Company is subject. The Company will not be required to give
any notice to or obtain any consent from any person in connection with the
execution and delivery of this Agreement or the consummation or performance of
any of the transactions hereunder.

 



  - 4 - 



 

2.6.   SEC Reports; Financial Statements; Exchange Act Requirements. The Company
has filed all reports required to be filed by it under the Securities Act and
the Securities Exchange Act, as amended (the “Exchange Act”), including pursuant
to Section 13(a) or 15(d) thereof, since inception (the foregoing materials,
together with all documents or reports filed by the Company under the Exchange
Act that were not required to be filed, being collectively referred to herein as
the “SEC Reports” and, together with this Agreement, the “Disclosure
Materials”).

 

(a) The SEC Reports (i) at the time filed, complied in all material respects
with the applicable requirements of law and the Securities and Exchange
Commission (“SEC”) and (ii) did not, at the time they were filed (or, if amended
or superseded by a filing prior to the date of this Agreement, then on the date
of such amended or subsequent filing or, in the case of registration statements,
at the effective date thereof) contain any untrue statement of a material fact
or omit to state a material fact required to be stated in such SEC Reports or
necessary in order to make the statements in such SEC Reports, in light of the
circumstances under which they were made, not misleading. To the Company’s Best
Knowledge (as defined herein), each offering or sale of securities by the
Company (i) was either registered under the Securities Act or made pursuant to a
valid exemption from registration, (ii) complied in all material respects with
the applicable requirements of law and the SEC, and (iii) was made pursuant to
offering documents which did not, at the time of the offering (or, in the case
of registration statements, at the effective date thereof) contain any untrue
statement of a material fact or omit to state a material fact required to be
stated in the offering documents or necessary in order to make the statements in
such documents not misleading. The Company has delivered or made available to
the Purchaser all comment letters received by the Company from the staff of the
SEC and all responses to such comment letters by or on behalf of the Company
with respect to all filings under the Securities Act or the Exchange Act. The
Company’s principal executive officer and principal financial officer (and
Company’s former principal executive officers and principal financial officers,
as applicable) have made the certifications required by Sections 302 and 906 of
the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) and the rules and
regulations of the Exchange Act thereunder with respect to the SEC Reports filed
by Company under the Exchange Act (the “Exchange Act Reports”) to the extent
such rules or regulations applied at the time of the filing. For purposes of the
preceding sentence, “principal executive officer” and “principal financial
officer” shall have the meanings given to such terms in the Sarbanes–Oxley Act.
Such certifications contain no qualifications or exceptions to the matters
certified therein and have not been modified or withdrawn; and neither the
Company nor any of its officers has received notice from any governmental body
or agency questioning or challenging the accuracy, completeness, content, form
or manner of filing or submission of such certifications. The Company is not a
“Business Combination Shell Company” as such term is defined under Rule 405 of
the Securities Act.

 

(b) The financial statements of the Company included in the SEC Reports (the
“Company Financial Statements”) comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing. The Company Financial Statements
have been prepared in accordance with GAAP, except as may be otherwise specified
in the Company Financial Statements or the notes thereto, and fairly present in
all material respects the assets, liabilities, financial position and results of
operations of Company as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 



  - 5 - 



 

(c) Each of Company’s independent public accountants, which have expressed their
opinion with respect to the financial statements of the Company included in the
Exchange Act Reports (including the related notes), is and have been throughout
the periods covered by such Company Financial Statements, registered public
accounting firms with respect to the Company within the meaning of all
applicable laws and regulations and is registered with the Public Company
Accounting Oversight Board. With respect to the Company, the Company’s
independent public accountants are not and have not been in violation of auditor
independence requirements of the Sarbanes-Oxley Act and the rules and
regulations promulgated in connection therewith. None of the non-audit services
performed by Company’s independent public accountants for the Company were
prohibited services under the Sarbanes-Oxley Act and all such services were
pre-approved in advance by the Company’s audit committee in accordance with the
Sarbanes-Oxley Act.

 

(d) The Company maintains disclosure controls and procedures required by Rule
13a-15(b) or 15d-15(b) under the Exchange Act; such controls and procedures are
effective to ensure that all material information concerning the Company is made
known on a timely basis to the principal executive officer and the principal
financial officer. The Company has delivered to the Purchaser copies of, all
written descriptions of, and all policies, manuals and other documents
promulgating such disclosure controls and procedures. The Company and, to the
Company’s Best Knowledge (as defined below), its directors and executive
officers, have complied at all times with Section 16(a) of the Exchange Act,
including the filing requirements thereunder to the extent applicable

 

2.7.   Absent of Certain Changes or Events. Since November 30, 2015 (the
“Balance Sheet Date”),

 

(a) the Company has conducted its business as ordinarily conducted consistent
with past practice and there has not been (i) any material adverse change in the
business, operations, properties, assets or condition of the Company or (ii) any
damage, destruction or loss to the Company (whether or not covered by insurance)
or the business, operations, properties, assets or condition of the Company,
which constitutes a Material Adverse Effect. For purposes of this Agreement,
“Material Adverse Effect” means with respect to a party, any result, occurrence,
fact, change, event or effect that has a materially adverse effect on (i) the
business, assets (whether tangible or intangible), liabilities, capitalization,
financial condition or results of operations of such party, or (ii) such party’s
ability to consummate the transactions contemplated by this Agreement; provided
that a Material Adverse Effect will not exist as a result of (A) any effect to
the extent attributable to the pendency or confirmation of the transactions
(including any disruption in, or termination or modification of, customer,
supplier, distributor, partner, reseller or similar relationships or any loss of
employees); (B) any effect primarily attributable to conditions affecting the
industry or industries in which the party participates or the economy of the
United States or any other country as a whole; (C) any effect primarily
attributable to conditions (or changes after the date hereof in such conditions)
in the securities markets, credit markets, currency markets or other financial
markets in the United States or any other country; (D) any effect, resulting
from or relating to compliance with the terms of, or the taking of any action
required by, this Agreement; (E) general economic, market or political
conditions, or acts of war, terrorism or sabotage, natural disasters, acts of
God or comparable events; (F) changes in applicable law or GAAP; (G) any failure
to meet financial or other projections for any period ending after the date of
this Agreement; or (H) any actions taken (or omitted to be taken) at the request
of the other party.

 



  - 6 - 



 

(b) the Company has not (i) granted or agreed to grant any options, warrants, or
other rights for its stock, bonds, or other corporate securities calling for the
issuance thereof; (ii) borrowed or agreed to borrow any funds or incurred, or
become subject to, any material obligation or liability (absolute or contingent)
except those otherwise disclosed to the Purchaser in writing; (iii) paid or
agreed to pay any material obligations or liabilities (absolute or contingent)
other than current liabilities reflected in or shown on the most recent Company
balance sheet and current liabilities incurred since that date in the ordinary
course of business and professional and other fees and expenses in connection
with the preparation of this Agreement and the consummation of the transaction
contemplated hereby; (iv) sold or transferred, or agreed to sell or transfer,
any of its assets, properties or rights; (E) made or permitted any amendment or
termination of any contract, agreement or license to which it is a party if such
amendment or termination is material, considering the business of the Company;
or (F) issued, delivered or agreed to issue or deliver, any stock, bonds or
other corporate securities including debentures (whether authorized and unissued
or held as treasury stock).

 

(c) the Company has not entered into or amended its Articles of Incorporation or
bylaws, or any (i) employment agreements or any other type of employment
arrangements, (ii) severance or change of control agreements or arrangements, or
(iii) deferred compensation agreements or arrangements. There is no private or
governmental action, suit, proceeding, claim, arbitration or investigation
pending before any agency, court or tribunal, foreign or domestic, or, to the
Company’s Best Knowledge (as defined below), threatened against the Company or
any of its properties or any of its officers or directors (in their capacities
as such). There is no judgment, decree or order against the Company that could
prevent, enjoin, alter or delay any of the transactions contemplated by this
Agreement. The term “Best Knowledge” of the Company shall mean and include (i)
actual knowledge and (ii) that knowledge which a prudent businessperson would
reasonably have obtained in the management of such person’s business affairs
after making due inquiry and exercising the due diligence which a prudent
businessperson should have made or exercised, as applicable, with respect
thereto. Actual or imputed knowledge of any director or officer or the Company
shall be deemed to be knowledge of the Company.

 

2.8.   No Liabilities. The SEC Reports set forth a true and complete list of all
debts and liabilities of the Company through and up to the Balance Sheet Date
(whether or not invoiced), which specifically include the non-interest bearing
and unsecured advances from Mikhail Bukschpan, which debts and liabilities shall
be paid, settled, discharged or satisfied by the Company by Closing. As of
Closing and after giving effect to the foregoing re-payment of all debts and
discharge of liabilities, the Company shall have no liabilities, direct or
indirect, matured or unmatured, contingent or otherwise.

 

2.9.   Validity of Shares. The Shares, when issued, sold and delivered in
accordance with the terms and for the consideration expressed in this Agreement,
shall be duly and validly issued, fully-paid and nonassessable and neither the
Company nor the Purchaser shall be subject to any preemptive or similar right
with respect thereto. Subject to the accuracy of the Purchaser’s representations
and warranties in Article 3 hereof, the offer, sale and issuance of the Shares
constitute transactions exempt from the registration requirements of Section 5
of the Securities Act and any applicable state securities laws. Neither the
Company nor, to the Company’s Best Knowledge, any person acting on behalf of the
Company has offered or sold any of the Shares by any form of general
solicitation or general advertising.

 



  - 7 - 



 

None of the Company, any of its predecessors, any affiliated issuer, or any
Insider (as defined below) is subject to any Disqualification Event (as defined
below) except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3)
under the Securities Act. The Company has exercised reasonable care, including
without limitation, conducting a factual inquiry that is appropriate in light of
the circumstances, into whether any Insider is subject to a Disqualification
Event. Any outstanding securities of the Company (of any kind or nature) that
were issued in reliance on Rule 506 under the Securities Act at any time on or
after the Company’s formation have been issued in compliance with Rule 506(d)
and (e) under the Securities Act. For purposes of this Agreement, (i) “Insider”
means, each director, executive officer, other officer of the Company
participating in the Offering, any beneficial owner of 20% or more of the
Company’s outstanding voting equity securities, calculated on the basis of
voting power and any promoter (as that term is defined in Rule 405 under the
Securities Act) connected with the Company in any capacity at the time of sale
and (ii) “Disqualification Event” means any “Bad Actor” disqualifications
described in Rule 506(d)(1)(i) to (viii) under the Securities Act.

 

2.10.   No Litigation or Proceedings. There are no claims, actions, suits,
proceedings, inquiries, labor disputes or investigations (whether or not
purportedly on behalf of the Company) pending or, to the Company’s Best
Knowledge, threatened against the Company or any of its assets, at law or in
equity or by or before any governmental entity or in arbitration or mediation.
No bankruptcy, receivership or debtor relief proceedings are pending or, to the
Company’s Best Knowledge, threatened against the Company. The Company is not
subject to or in default with respect to any order, writ, injunction or decree
of any federal, state, local or foreign court, department, agency or
instrumentality.

 

2.11.   Compliance with Laws and Regulations. (i) To the Company’s Best
Knowledge, the Company is in compliance in all material respects with each law
that is or was applicable to it or to the conduct or operation of its business
or the ownership or use of any of its assets. (ii) To the Company’s Best
Knowledge, no event has occurred or circumstance exists that will constitute or
result in a violation by the Company of, or a failure on the part of the Company
to comply with, any law, except where such violation or failure would not have a
Material Adverse Effect. (iii) The Company has not received any written notice
or communication from any governmental body or private party alleging
noncompliance with any applicable law (here is no civil, criminal or
administrative action, suit, demand, claim, complaint, hearing, investigation,
demand letter, warning letter, proceeding, investigation or request for
information pending or, to the Best Knowledge of the Company, threatened against
the Company. (iv) To the Company’s Best Knowledge, the Company has no liability
for failure to comply with any law which could reasonably be expected to have a
Material Adverse Effect. (v) To the Company’s Best Knowledge, there is no act,
omission, event or circumstance that would reasonably be expected to give rise
to any action, suit, demand, claim, complaint, hearing, investigation, notice,
demand letter, warning letter, proceeding or request for information or any such
liability. (vi) To the Company’s Best Knowledge, there have not been any false
statements or omissions or other violations of any law by the Company in its
prior product development efforts, or submissions or reports to any governmental
body that would reasonably be expected to require investigation, corrective
action or enforcement action by any governmental body. (vii) There are no
administrative, civil or criminal proceedings relating to the Company or any
employee of or consultant or contractor to the Company in connection with their
employment or consulting relationship with the Company. (viii) The Company has
not conducted any internal investigation with respect to any actual or alleged
material violation of any law by any director, officer or employee of the
Company.

 

2.12.   Tax. The Company has properly filed all tax returns required to be filed
and has paid all taxes shown thereon to be due. To the Best Knowledge of the
Company, all tax returns previously filed are true and correct in all material
respects.

 



  - 8 - 



 

2.13.   Books and Records. All of the business and financial transactions of the
Company have been fully and properly reflected in the books and records of the
Company in all material respects and in accordance with generally accepted
accounting principles consistently applied.

 

2.14.   Contracts. The Company (a) is not a party to, and its assets, products,
technology and properties are not bound by, any contract, franchise, license
agreement, debt instrument or other commitments whether such agreement is in
writing or oral; (b) is not a party to or bound by, and the properties of the
Company are not subject to any contract, agreement, other commitment or
instrument; any charter or other corporate restriction; or any judgment, order,
writ, injunction, decree or award; and (c) is not a party to any oral or written
(i) contract for the employment of any officer or employee; (ii) profit sharing,
bonus, deferred compensation, stock option, severance pay, pension benefit or
retirement plan; (iii) agreement, contract, or indenture relating to the
borrowing of money; (iv) guaranty of any obligation; (v) collective bargaining
agreement; or (vi) agreement with any present or former officer or director of
the Company.

 

2.15.   Title to Property. The Company does not own or lease any real property
or personal property. There are no options or other contracts under which the
Company has a right or obligation to acquire or lease any interest in real
property or personal property.

 

2.16.   Intellectual Property. The Company does not own, license or otherwise
have any right, title or interest in any intellectual property.

 

2.17.   Insurance. The Company does not have any insurance policy to which the
Company is a party or under which the Company or any director or officer, is
covered.

 

2.18.   Material Transactions or Affiliations. Except as otherwise disclosed to
the Purchaser in writing, there exists no contract, agreement or arrangement
between the Company and any predecessor and any person who was at the time of
such contract, agreement or arrangement an officer, director, or person owning
of record or known by the Company to own beneficially, five percent (5%) or more
of the issued and outstanding shares of Common Stock and which is to be
performed in whole or in part after the date hereof or was entered into not more
than three years prior to the date hereof. Neither any officer, director, nor
five percent (5%) stockholder of Common Stock has, or has had since inception of
the Company, any known interest, direct or indirect, in any such transaction
with the Company which was material to the business of the Company. The Company
has no commitment, whether written or oral, to lend any funds to, borrow any
money from, or enter into any other transaction with, any such affiliated
person.

 

2.19.   Use of Proceeds. The Company will use the Purchase Price to (i)
repurchase the issued and outstanding shares of Common Stock held by the
Majority Stockholder immediately after the Closing of the transactions
contemplated by this Agreement pursuant to the Repurchase Agreement, and (ii)
pay for the Advance released by BDK pursuant to the Side Letter Agreement.

 

2.20.   Facilitation of Closings. The Company and the Majority Stockholder
shall, without cost or expense to any other party, use good-faith efforts to
facilitate the consummation of the securities sale transactions between the
other stockholders and the Purchaser and/or the Purchaser’s designees at the
Initial Closing and the Subsequent Closing (as defined in the Escrow Agreement)
as contemplated by the Letter Agreement and the Escrow Agreement. The parties
hereto agree that the Balance of the Deposit shall be refunded to BDK if the
Subsequent Closing is not consummated as provided in the agreements between the
applicable stockholders and purchasers and within a reasonable timeframe after
the Initial Closing.

 



  - 9 - 



 

2.21    Broker or Finders Fees. The Company or the Majority Stockholder has
taken no action that would give rise to any claim by any person for brokerage
commissions, finder’s fees or similar payments relating to this Agreement or the
transactions contemplated hereby.

 

ARTICLE III

REPRESENTATION AND WARRANTIES OF THE PURCHASER

 

The Purchaser hereby represents and warrants, as of the date hereof, to the
Company as follows:

 

3.1.   Organization; Authority. Purchaser is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization and
has full right, corporate or partnership power and authority to enter into and
to consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder. The execution, delivery and performance by
the Purchaser of the transactions contemplated by this Agreement have been duly
authorized by all necessary action on the part of the Purchaser. This Agreement
has been duly executed by the Purchaser, and when delivered by the Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of the Purchaser, enforceable against it in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

3.2.   Own Account. The Purchaser understands that the Shares are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Shares as principal for its
or his own account and not with a view to or for distributing or reselling such
Shares or any part thereof in violation of the Securities Act or any applicable
state securities law, has no present intention of distributing any of such
Shares in violation of the Securities Act or any applicable state securities law
and has no direct or indirect arrangement or understanding with any other
persons to distribute or regarding the distribution of such Shares (this
representation and warranty not limiting the Purchaser’s right to sell the
Shares in compliance with applicable federal and state securities laws) in
violation of the Securities Act or any applicable state securities law.

 

3.3.   Purchaser Status. At the time the Purchaser was offered the Shares, it
was, and as of the date hereof is, either: (i) an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act or (ii) a “qualified institutional buyer” as defined in Rule 144A(a) under
the Securities Act.

 

3.4.   Experience of Purchaser. The Purchaser has such knowledge, sophistication
and experience in business and financial matters so as to be capable of
evaluating the merits and risks of the prospective investment in the Shares, and
has so evaluated the merits and risks of such investment. The Purchaser is able
to bear the economic risk of an investment in the Shares and, at the present
time, is able to afford a complete loss of such investment.

 

3.5.   General Solicitation. The Purchaser is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 



  - 10 - 



 

3.6.   Access to Information. The Purchaser has been afforded the opportunity to
examine all books, records, and agreements of the Company and to ask questions
of the Company’s senior management and to obtain additional information
necessary to verify the accuracy of the information supplied or to which the
Purchaser had access. The Purchaser has also been afforded the opportunity to
ask questions of the Company’s senior management to obtain any further
information reasonably available to the Company which the Purchaser has
requested in connection with its decision to purchase the Shares. The Purchaser
has conducted what it deems to be an adequate investigation of the business,
finances, and prospects of the Company, and it is satisfied with the results of
its investigation. The Purchaser also acknowledges that concurrently with the
transactions contemplated by this Agreement the Company may repurchase or issue
and sell shares of the Common Stock of the Company at a per share purchase price
that may differ from the Purchase Price.

 

ARTICLE IV

TERMINATION

 

4.1.   Termination. This Agreement may be terminated (i) at any time prior to
the Closing by the Purchaser upon providing written notice to the Company of its
election to terminate this Agreement; or (ii) at the election of either party,
if the other party has (A) breached any of its representations, warranties or
covenants contained herein or (B) failed to perform any of its material
obligations hereunder and has not cured such breach or failure within five (5)
days after written notice by the other party thereof. Notwithstanding the
foregoing, if this Agreement is terminated by either party for any reason set
forth in clause (ii) immediately preceding, the non-breaching party, in addition
to the right to terminate this Agreement, shall be entitled to all remedies
available to it at law or in equity. The parties hereby specifically acknowledge
and agree that the Purchaser’s termination of this Agreement, for any reason,
shall not be deemed as a breach by the Purchaser. If the Purchaser elects to
terminate this Agreement pursuant to this Section 4.1, the entire amount of the
Deposit (as defined in the Escrow Agreement) shall be refunded to BDK
immediately.

 

ARTICLE V

MISCELLANEOUS

 

5.1.   Entire Agreement; Assignment; Parties in Interest. This Agreement and the
documents and instruments and other agreements specifically referred to herein
or delivered pursuant hereto: (i) constitute the entire agreement among the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof; (ii) are not intended to confer upon any
other person any rights or remedies hereunder, except as specifically provided
in this Agreement; and (iii) shall not be assigned by operation of law or
otherwise except as otherwise specifically provided. Unless otherwise
specifically provided herein, no representations, warranties, inducements,
promises or agreements, oral or written, by or among the parties not contained
herein shall be of any force of effect. The Company may not assign this
Agreement and its rights and obligations hereunder without the explicit prior
written consent of the Purchaser, which may be withheld for any reason or no
reason. Notwithstanding the foregoing, the Purchaser may assign this Agreement
and its rights and obligations hereunder upon written notice to the Company.

 



  - 11 - 



 

5.2.   Severability. In the event that any one or more of the provisions of this
Agreement shall be held invalid, illegal or unenforceable in any respect, or the
validity, legality and enforceability of any one or more of the provisions
contained herein shall be held to be excessively broad as to duration, activity
or subject, such provision shall be construed by limiting and reducing such
provision so as to be enforceable to the maximum extent compatible with
applicable law.

 

5.3.   Notices. All notices provided for in this Agreement shall be in writing
signed by the party giving such notice, and delivered personally or sent by
overnight courier, mail or messenger against receipt thereof or sent by
registered or certified mail, return receipt requested, or by facsimile
transmission or electronic means of communication if receipt is confirmed or if
transmission of such notice is confirmed by mail as provided in this Section
5.3. Notices shall be deemed to have been received on the date of personal
delivery or telecopy or attempted delivery. Notice shall be delivered to the
parties at the following addresses:

 

If to the Company: Toucan Interactive Corp.

Sabanilla de Montes de Oca

Urbanizacion Carmiol, Casa 254

San Jose, Costa Rica

Email:toucancorp@gmail.com

Fax: N/A

 



If to the Purchaser: BDK Capital Group, LLC

25 E Foothill Blvd.

Arcadia, CA 91006

Attn: Kin Hui

Email: kinhui@singpoli.com

Fax: (626) 566-1887

 

With a copy to: Mitchell Silberberg & Knupp, LLP



11377 W. Olympic Boulevard

Los Angeles, CA 90064

Attn: Nimish Patel, Esq.

Email: nxp@msk.com

Fax: (310) 231-8302

 

If to the Majority Stockholder: Mikhail Bukschpan





Sabanilla de Montes de Oca

Urbanizacion Carmiol, Casa 254

San Jose, Costa Rica

Email:toucancorp@gmail.com

Fax: N/A

 

Either party may, by like notice, change the address, person or telecopier
number to which notice shall be sent.

 



  - 12 - 



 

5.4.    Governing Law; Jurisdiction. This Agreement shall be governed and
construed in accordance with the laws of the State of Nevada, without regard to
any principles of conflicts of law. Each of the parties hereto irrevocably
consents to the exclusive jurisdiction of the federal and state courts sitting
in the Central District of California and the County of Los Angeles County,
California, in connection with any matter based upon or arising out of this
Agreement or the matters contemplated herein, and also agrees that process may
be served upon them in any manner authorized by the laws of the State of
California for such persons and waives and covenants not to assert or plead any
objection which they might otherwise have to such jurisdiction and such process.

 

5.5.    Waiver of Jury Trial. Each party hereby expressly waives any right to a
trial by jury in the event of any suit, action or proceeding to enforce this
Agreement or any other action or proceeding which may arise out of or in any way
be connected with this Agreement or any of the other documents.

 

5.6.    Successors. This Agreement shall be binding upon the parties and their
respective permitted assigns.

 

5.7.    Further Assurances. Each party to this Agreement agrees, without cost or
expense to any other party, to deliver or cause to be delivered such other
documents and instruments as may be reasonably requested by any other party to
this Agreement in order to carry out more fully the provisions of, and to
consummate the transaction contemplated by, this Agreement.

 

5.8.    Confidentiality. Each party hereby agrees to maintain the
confidentiality of all Confidential Information (defined below) provided to it
by the other party and to return any materials and other information containing
Confidential Information of the other party in the event that the Closing is not
consummated. For the purposes hereof, “Confidential Information” shall mean any
and all proprietary information and documents provided by the disclosing party
to the receiving party, either directly or indirectly, in writing,
electronically, orally, by inspection of tangible objects, or otherwise unless
such information has been explicitly designated by the disclosing party as not
Confidential Information. Confidential Information shall not include information
that (i) at the time of use or disclosure by the receiving party is in the
public domain through no fault of, action or failure to act by the receiving
party; (ii) becomes known to the receiving party from a third-party source on a
non-confidential basis whom the receiving party does not know to be subject to
any obligation of confidentiality to the disclosing party; (iii) was known by
the receiving party prior to disclosure of such information by the disclosing
party to the receiving party; or (iv) was independently developed by the
receiving party, or on the receiving party’s behalf, without any use of
Confidential Information. Notwithstanding the foregoing, in the event that
disclosure of Confidential Information by a receiving party is made to comply
with any request or inquiry of or by any governmental or regulatory authority
(any of the foregoing, a “Governmental Requirement”), it is agreed that prior to
any such disclosure of such Confidential Information, the receiving party will,
unless such action would violate or conflict with applicable law, provide the
disclosing party with prompt notice of such Governmental Requirement and the
Confidential Information so required to be disclosed, so that the disclosing
party may seek an appropriate protective order and/or waive compliance with the
provisions of this Agreement. It is further agreed that if, in the absence of a
protective order or in the absence of receipt of a waiver hereunder, the
receiving party is nonetheless, in the opinion of the receiving party’s counsel,
compelled by Governmental Requirement to disclose any of such Confidential
Information, the receiving party, after notice to the disclosing party (unless
such notice would violate or conflict with applicable law), may so disclose such
Confidential Information as required pursuant to Governmental Requirement
without liability hereunder; provided, however, the receiving party will furnish
only that portion of the Confidential Information which the receiving party, in
the opinion of the receiving party’s counsel, is legally compelled to disclose
pursuant to the Governmental Requirement and will exercise reasonable efforts to
cooperate with the disclosing party, at the disclosing party’s expense, with the
disclosing party’s efforts to obtain an order or other reliable assurance that
confidential treatment will be accorded to the disclosed Confidential
Information.

 



  - 13 - 



 

5.9.    Public Disclosure; Current Report on Form 8-K. Unless otherwise
permitted by this Agreement, the parties hereto shall consult with each other
before issuing any press release or otherwise making any public statement or
making any other public (or non-confidential) disclosure (whether or not in
response to an inquiry) regarding the terms of this Agreement and the
transactions contemplated hereby, and neither shall issue any such press release
or make any such statement or disclosure without the prior approval of the other
(which approval shall not be unreasonably withheld), except as may be required
by law including, without limitation, the filing of any required SEC Documents.
In furtherance thereof, the parties hereby acknowledge and agree that the
Company is required to file a Current Report on Form 8-K within four (4)
business days after the execution of this Agreement by both of them.

 

5.10.   Expenses. Subject to the terms contained elsewhere in this Agreement,
whether or not the transactions contemplated herein are consummated, each of the
parties will bear their own respective expenses, including legal, accounting and
professional fees, incurred in connection with this Agreement or any of the
other transactions contemplated hereby.

 

5.11.   Survival. The representations, warranties and agreements set forth in
this Agreement shall survive the Initial Closing for a period of one (1) year.

 

5.12.   Indemnification. The Company and the Majority Stockholder, individually
and jointly, agree to indemnify and hold harmless the Purchaser (and its
respective directors, officers, managers, partners, members, shareholders,
affiliates, agents, successors and assigns (the “Representatives”)) from and
against any and all losses, liabilities, deficiencies, costs, damages and
expenses (including, without limitation, reasonable attorneys’ fees, charges and
disbursements) (collectively, the “Losses”) incurred by the Purchaser as a
result of any inaccuracy in or breach of the representations, warranties or
covenants made by the Company or the Majority Stockholder herein. The Purchaser
agrees to indemnify and hold harmless the Company and its Representatives and
the Stockholder from and against any and all Losses incurred by the Company and
the Majority Stockholder as a result of any inaccuracy in or breach of the
representations, warranties or covenants made by such Purchaser herein.

 

5.13. Counterparts; Signatures. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same Agreement. Delivery by fax or
electronic image of an executed counterpart of a signature page to the Agreement
shall be effective as delivery of an original executed counterpart of this
Agreement.

 

5.14.   No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties with the advice of counsel to
express their mutual intent, and no rules of strict construction will be applied
against any party.

5.15.   Headings. The headings in the Sections of this Agreement are inserted
for convenience only and shall not constitute a part of this Agreement.

 

[Remainder of this page intentionally left blank.]

 

  - 14 - 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  COMPANY:       TOUCAN INTERACTIVE CORP.         By:        Name: Mikhail
Bukschpan   Title: President         MAJORITY STOCKHOLDER:           Mikhail
Bukschpan

 



  - 15 - 



 

  PURCHASER:       BDK CAPITAL GROUP, LLC         By:     Name: Kin Hui   Title:
President



 



  - 16 - 



 

EXHIBIT A

 

Form of Resignation Letter

 

RESIGNATION

 

April 22, 2016

 

Toucan Interactive Corp.

Sabanilla de Montes de Oca

Urbanizacion Carmiol, Casa 254

San Jose, Costa Rica

 

I, Mikhail Bukschpan, do hereby resign from all officer positions of Toucan
Interactive Corp. (the “Company”), including but not limited to that of
President, Secretary, Chief Executive Officer and Chief Financial Officer, such
resignations to be effective immediately upon the closing of the transactions
contemplated by that certain Securities Purchase Agreement, dated April 22,
2016, by and between the Company and BDK Capital Group, LLC (the “Effective
Time”). I also resign as the sole director of the Company, which resignation as
director shall be effective as of the Effective Time.

 

My resignation is not the result of any disagreement with the Company or nay
matter relating to its operation, policies (including accounting or financial
policies) or practices. Further, I undertake that I do not have any claims
against the Company upon my resignation.

 

         Mikhail Bukschpan  

 



  - 17 - 



 

EXHIBIT B

 

Form of Transfer Agent Instruction Letters

 

[To be provided under separate cover.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



  - 18 - 



 

EXHIBIT C

 

Board Resolutions and Majority Stockholder Resolutions

 

[To be provided under separate cover.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- 19 -



 

 

